Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 11, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On September 10, 2015, real party in interest Maria Elena Mata n/k/a Maria Elena
Frazier, filed a motion for extension of time to file a response to relator’s supplemental petition
for writ of mandamus. The motion is GRANTED. Any response to the supplemental petition for
writ of mandamus on behalf of the real party in interest should be filed in this court no later than
October 15, 2015.

           It is so ORDERED on September 11, 2015.



                                                      PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court, Dimmit County, Texas, the Honorable Amado Abascal presiding.